      Exhibit DD
To Fletcher Declaration
True Wearables is Now Shipping Oxxiom Pulse Oximetry System - EIN Presswire




  There were 553 press releases posted in the last 24 hours and 197,649 in the last 365 days.   World Media Directory ·   RSS ·   Email Newsletters



  Got News to Share? Send 2 FREE Releases ↓



  True Wearables is Now Shipping Oxxiom Pulse
  Oximetry Sysem


  NEWS PROVIDED BY                                                                                                SHARE THIS ARTICLE
  True Wearables, Inc.
  October 12, 2020, 23:58 GMT




  RANCHO SANTA MARGARITA, CA, USA, October 12, 2020
  /EINPresswire.com/ -- True Wearables announced today that
  the Oxxiom Pulse Oximetry System is now being
  commercialized. The device received FDA clearance (510K)
  on July 3rd, 2020.


  The Oxxiom Pulse Oximetry System is a wireless, fully
  disposable, single-use device indicated for measuring,
  displaying, and storing functional oxygen saturation of arterial
  hemoglobin (SpO2) and pulse rate (PR). It may be used for
  spot checking, intermittent monitoring, and/or data collection
  of patients 12 years and older in low acuity settings in facilities
  such as hospitals, clinics and doctor's offices. It can also be
  used in home healthcare settings under prescription use. It is not intended for continuous monitoring.


  The Oxxiom Pulse Oximeter System consists of the Oxxiom device and the Oxxiom Rx App, available on the
  App Store. Oxxiom is small, lightweight, and has a maximum duration of 24 hours of use.. The device
  simultaneously, and wirelessly transfers all collected data through a Bluetooth connection to the Oxxiom Rx


https://www.einnews.com/pr_news/528271174/true-wearables-is-now-shipping-oxxiom-pulse-oximetry-system[09/02/2021 12:27:28 PM]
True Wearables is Now Shipping Oxxiom Pulse Oximetry System - EIN Presswire

  App on the iOS device, which analyzes data, displays information, provides warnings as necessary, and
  stores the information. The device is small and lightweight and does not have any cables or wires of any
  kind. For more information, visit the company’s website at www.truewearables.com.


  Main Features
  Works with iPhone, iPad, or iPod.
  Wireless measurements of oxygen saturation of arterial hemoglobin (SpO2), pulse rate (PR), and pulse
  amplitude (PA).
  Warnings, visual and audible.
  Voice-based measurements for SpO2, PR, and PA every 30, 60, or 120 seconds.
  Storage and data sharing for measurement trends on SpO2, PR, and PA (12, 24, 36, or 48 hours) and
  waveforms (last 12 hours).


  CAUTION: Federal law restricts this device to sale by or on the order of a healthcare professional.

  Tatiana Lamego
  True Wearables, Inc.
  +1 949-709-0850
  email us here




                                          OXXIOM RX               OXXIOM S&A               ABOUT US               BUY OXXIOM S&A




                                                               OXXIOM

                                                       Pulse Oximetry System




                                                                   Wireless


https://www.einnews.com/pr_news/528271174/true-wearables-is-now-shipping-oxxiom-pulse-oximetry-system[09/02/2021 12:27:28 PM]
True Wearables is Now Shipping Oxxiom Pulse Oximetry System - EIN Presswire


                                                                 Single-Use
                                                             Fully Disposable




                                                                                                                                  


                                                  OXXIOM RX       You just read:




     True Wearables is Now Shipping Oxxiom Pulse
     Oximetry Sysem
     NEWS PROVIDED BY                                                                                        SHARE THIS ARTICLE
     True Wearables, Inc.
     October 12, 2020, 23:58 GMT



       https://www.einnews.com/pr_news/528271174/true-wearables-is-now-shipping-oxxiom-pulse-oximetry-system



     Distribution channels: Aviation & Aerospace Industry, Banking, Finance & Investment Industry, Companies,
     Electronics Industry, Emergency Services, Healthcare & Pharmaceuticals Industry, IT Industry, Insurance Industry,
     International Organizations, Military Industry ...


     EIN Presswire's priority is source transparency. We do not allow opaque clients, and our editors try to be careful
     about weeding out false and misleading content. As a user, if you see something we have missed, please do bring it
     to our attention. Your help is welcome. EIN Presswire, Everyone's Internet News Presswire™, tries to define some of
     the boundaries that are reasonable in today's world. Please see our Editorial Guidelines for more information.

     Submit your press release


                                                                                          Contact
                                                                                             Tatiana Lamego
                                                                                             True Wearables, Inc.
                                                                                             +1 949-709-0850


https://www.einnews.com/pr_news/528271174/true-wearables-is-now-shipping-oxxiom-pulse-oximetry-system[09/02/2021 12:27:28 PM]
True Wearables is Now Shipping Oxxiom Pulse Oximetry System - EIN Presswire

                                                                                             email us here




                                                                                          More From This Source
                                                                                             True Wearables Announces SpBP, the
                                                                                             new Blood Pressure Parameter for Oxxiom
                                                                                             Sports and Aviation

                                                                                             True Wearables is Now Shipping Oxxiom
                                                                                             Pulse Oximetry System

                                                                                             True Wearables Announces Oxxiom 2 for
                                                                                             Sports and Aviation

                                                                                             View All Stories From This Source




    PR Distribution                      Newswires                            Press Releases                       Resources


    How It Works                         All Newswires                        All Press Releases                   World Media Directory

    Why Us                               World Newswires                      Releases by Country                  Mobile App

    Pricing                              US Newswires                         Releases by US State                 Affiliate Program

    Distribution                         Industry Newswires                   Releases by Industry                 RSS Feeds

    Editorial Guidelines                                                      Releases by Date                     Email Newsletters


          Submit Release                                                                                           News Alert Maker

                                                                                                                   NewsPlugin
    Help/Support


    FAQ

    Video Tutorials

    Client Testimonials



    About


    About EIN Presswire



https://www.einnews.com/pr_news/528271174/true-wearables-is-now-shipping-oxxiom-pulse-oximetry-system[09/02/2021 12:27:28 PM]
True Wearables is Now Shipping Oxxiom Pulse Oximetry System - EIN Presswire

    Newsroom

    Investor Inquiries

    Career Opportunities

    Contact

    Follow EIN Presswire




    User Agreement         Privacy Policy       Copyright Policy                                 © 1995-2021 IPD Group, Inc. dba EIN Presswire
                                                                                                                             All Right Reserved.




https://www.einnews.com/pr_news/528271174/true-wearables-is-now-shipping-oxxiom-pulse-oximetry-system[09/02/2021 12:27:28 PM]
